 TRIANGLE PUBLICATIONS, INCORPORATED59In,view of all the foregoing, we see no valid reason, for postponingthe election `as requested. by the Employer."'We shall, in accordancewith our usual practice, direct an immediate election.[Text of Direction of Election omitted from publication.]10Our seasonal industry election rules, which the Employer would apply, are manifestlyinapplicable to the factsofthiscase.Cf.Lloyd A. Fry Roofing Company,107 NLRB 1327.Triangle Publications,IncorporatedandNational Association ofBroadcast Employees&Technicians,AFL-CIO,Petitioner.Case No. 1-RC-4828. July 10, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Sidney A. Coven, hearingofficer.The hearing officer's rulingsmade at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three.,member panel [Members Murdock, Rodgers, and Bean].Upon the entire record in this case, the Board finds :1.The Employer'is engagedin commerce within the meaning ofthe Act.2.The labor organization involvedclaimsto represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.14.The Employer operates a radio and television station in NewHaven, Connecticut.The Petitioner seeks to represent certain em-ployees at StationWNHC-AM and FM and WNHC-TV.The parties have agreed that the appropriate unit is comprised ofoffice clerical and janitorial employees,2 but they differ as to the in-clusion of certain categories.Both agree that all the disputed cate-gories except one, the staff artist, are within the agreed unit but are,otherwise ineligible.The Employerurgesthat the staff artist has.interests sufficiently diverse to preclude his inclusion in the unit.,1The Employer'smotion to dismiss with respect to the Petitioner's showing of interest isdenied.Determination of a showing of interest is an administrative matter, and theBoard is administratively satisfied that the Petitioner has made an adequate showing.SeeThe Sheflleld Corporation,108 NLRB 349;Emerson Electric Company,102 NLRB 303.2 The parties agree that Carmen, Angeloni, Arthur Brusseau,and Lillian Sullivan are,supervisors,and that Ella Saccu is a confidential employee, and are excluded from theunit.It wagrfgrther agreed that Barrett, known as production aide, is excluded from theunit, and that Barbara Draden %known asl','itchen,aide, is included in the unit.118 NLRB No. 70. 596DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe parties further are in disagreement as to whether "managerialemployees" should be excluded by specificlanguagein the unitdescription.We find the following employees confidential employees withoutdeciding whether for otherreasonsthey may also be excluded fromthe unit : 3Maria Rosa is in charge of payroll preparation and the issuance ofpayroll checks.She prepares data showing the effect of wage ad-justments contemplated in labor contract negotiations. She is presentat conferences between the general manager and office manager whichrelate to the interpretation of labor contracts, furnishes informationand advises as to past and future effect of contract terms, and dis-cussesgenerally the application and carryout of labor contracts froma fiscal viewpoint.4Ruth Luik is secretary to the program manager who is one of theexecutives who participates in the formulation, determination, andeffectuation of management policies in the field of labor relations.She is physically located in the same office with the program managerand hears discussions as well as prepares memoranda from the pro-gram manager relative to grievances on the part of the performingemployees now under contract with the Employer.Marian Hasko is secretary to the sales manager who is 1 of theexecutives who participates in the discussion and conferences of the5 executives who formulate and effectuate all policies of the Employer,including labor relation discussions and decisions. In the absence ofthe sales manager, she negotiates and accepts orders for time fromsponsors.She also assigns and reviews the work of Elaine Downes,a sales-service clerk.We find the following individuals are supervisors as defined in theAct as they responsibly direct the work of employees :Lucy D'Agostino is the billing section supervisor, responsible to theassistant officemanager.She directs, reviews, and assigns work toIrma Brucker, a billing clerk, who receives approximately $15 perweek less compensation than D'Agostino.Occasionally, additionalemployees are needed to eliminate a backlog in this section, and theseemployees are under the direction and responsible to D'Agostino.At times she instructs the dictaphone operator in certain transcribingshe does, and she would train any new billing clerks.Arthur McGray has as his major responsibility the proper mainte-nanceof the Employer's two buildings located in New Haven, one onChapel Street and one on York Street. In carrying out this respon-sibility he is charged with the direction of two janitors, laying outtheir schedule of work as well as the hours they work.He requisi-3 SeePotomac Electric Power Company,111 NLRB 553, 562, and cases cited therein.4 SeeAmerican Lit ho fold Corporation,107 NLRB 1061, 1064. TRIANGLE PUBLICATIONS,INCORPORATED597tions building maintenance supplies and electronic equipment needsin the studio operations,and he issues electronic parts to technicalemployees.We find thefollowing employees exercise no supervisory functionsnor are they confidential employees,and we shall include them in theunit :Joan Granis is contracting clerk and secretary to the office manager.She takes care of the office manager's correspondence,confidential orotherwise;assists in the preparation and transcription and typing offinancial reports, and assists Maria Rosa in the preparation of em-ployee and executive payrolls.The record does not show that sheperforms any duties with respect to labor relations.Irma Brucker is a billing clerk responsible for the maintenance ofall records necessary to the billing of clients or sponsors.She hasaccess to the Employer's gross receipts and prepares sales sections ofthe Employer's financial statements.Elaine Downes is a sales-service clerk and secretary to the salesmen.She assists in the preparation of sales brochures and analyzes con-tracts for the sale of time in the preparation of service order forms.We find that Pasqual lovene is a regular part-time employee andinclude him in the unit hereinafter found appropriate.He worksregularly 5 days each week from 5 p. in., to 7 p. in., acting as a recep-tionist and guide to direct strangers, visiting dignitaries, and talentappearing on the programs.Frequently, during the year he worksconsiderably more than his regular schedule.He receives holidayand vacation pay and all other benefits that other employees areaccorded.Conrad Haller is employed as a janitor and groundskeeper at theEmployer's transmitter building.The record contains no evidencethat he performs guard duties.We include him in the unit.William Colrus is employed in the newly created position of staffartist.His responsibility is to display artistically on paper ideas for-mulated in the production department-a visual presentation or pic-torial result of the promotion director's ideas; to create on paper ideasto show to sponsors or audiences which may be in the form of slides orin the sales brochure of the Employer.He works primarily with thesales, program, and promotional departments.We exclude him fromthe clerical unit for lack of a community of interest with theseemployees.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act:All office clerical and janitorial employees at the Employer's radioand television station located in New Haven, Connecticut,includingthe kitchen aide, the secretary to the office manager, the billing clerk, 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the sales service clerk, the janitor and groundskeeper, and thepart-time employee receptionist and guide, but excluding the produc-tion aide, the employee in charge of payroll preparation, the secretaryto the program manager, the secretary to the sales manager, thebilling section supervisor, the maintenance supervisor, and the staffartist, all guards, managerial employees,' confidential employees, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]5We can perceive no reason why "managerial employees" should not be specifically setout as an exclusion in the unit description.(Capital Records,Inc.andUnited Electrical,Radio & MachineWorkers of America,Independent,Petitioner.Case No. 21-RC-4534.July 10, 1957SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election dated October 8,1956,' an election by secret ballot was conducted on November 2, 1956,under the direction and supervision of the Regional Director for theTwenty-first Region among the employees in the unit found appro-priate by the Board.Following the election, a tally of ballots wasfurnished the parties which shows that of 74 valid ballots cast, 9 werecast for Local 986, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, AFL-CIO, herein re-ferred to as the Teamsters; 17 were cast for the Petitioner, 43 werecast for International Brotherhood of Electrical Workers, Local 1710,herein referred to as IBEW, 3 were cast against the participatinglabor organizations and 2 were challenged.The challenges were notsufficient in number to affect the results of the election.On November8, 1956, the Petitioner filed timely objections to conduct affecting theresults of the election.Pursuant to Section 102.61 of the Board's Rules and Regulations,the Regional Director conducted an investigation of the objections,and on February 21, 1957, issued his report on objections, in which herecommended that the objections be overruled and that the IBEWbe certified as the representative of the employees in the appropriateunit.The Petitioner filed timely exceptions to the Regional Direc-tor's report.On November 2, 1956, the Petitioner filed unfair laborpractice charges in Case No. 21-CA-2602 against the Employer,alleging violation of Section 8 (a) (1) (2) and (3) of the Act.These1Not reported in printed volumes of Board Decisions and Orders.118 NLRB No. 66.